[termsandconditionbdco_image1.gif]





ANNUAL INCENTIVE PLAN: 2013 TERMS AND CONDITIONS




Award Purpose
The Truven Health Analytics Incentive Plan (the “Plan”) aligns the interests of
Plan participants (the “Participants”) with the interests of Truven Health
Analytics by linking financial and individual performance with pay.


An “Award” is an opportunity to participate in the Plan to earn an incentive
calculated based on a target percentage of a Participant’s Eligible Earnings,
defined below, subject to Truven Health Analytics financial performance and
individual performance. Awards are intended to provide total compensation that
is competitive with other corporations and reflect prevailing market practice.


Award Payouts, defined below, are provided in cash and are subject to all
applicable deductions and withholdings.


Plan Year
January 1, 2013 – December 31, 2013


Eligibility
Except as specified in these terms and conditions, a Participant must be an
employee of Truven Health Analytics on the date that Award Payouts are made.


Truven Health Analytics may designate certain employees to be participants in
the Plan based on the recommendations of management. No person shall be
automatically entitled to participate in the Plan.


Employees hired on October 1, 2013 or later are not eligible to participate in
the 2013 Plan.


Interpretation/Compliance
With Applicable Law
Participation in the Plan and Award Payout determinations are made in Truven
Health Analytics sole discretion. Truven Health Analytics has the right to set
rules and regulations for the Plan and may make any necessary determinations,
including but not limited to Award Payouts, for the administration of the Plan.
Determinations under the Plan need not be uniform and may be made selectively
among Participants who are eligible for Award Payouts under the Plan. All Plan
Provisions are subject to applicable law.


Target Award
A Participant’s “Target Award” is a specified percentage of the Participant’s
“Eligible Earnings”, as defined below.


Award Payout
An “Award Payout” is the actual payment a Participant receives. An Award Payout
may be higher or lower than the Target Award based on “Financial Performance”.
In addition, an “Award Payout” may be


higher or lower than the Target Award and/or calculated award based upon the
participant’s individual annual performance review rating.






--------------------------------------------------------------------------------



Financial Performance
Financial Performance is determined in Truven Health Analytics’ discretion and
is weighted at the Company level based on performance against our 2013 Plan for:


•    Revenues – 35%
•    Adjusted EBITDA – 45%
•    Free Cash Flow ( FCF) – 20%


For participants in customer segments or channels, or participants who spend 75%
of their time supporting segments or channels, 75% of Financial Performance is
based on segment or channel revenue and contribution margin and 25% is based on
overall Truven Health financial results.


For participants not in customer segments or channels, 100% of Financial
Performance is based on overall Truven Health financial results.




Thresholds
Where Financial Performance is based on Revenues, adjusted EBITDA and FCF,
unless Revenues and adjusted EBITDA performance are each at or above the
specified threshold levels, the Participant will not receive an Award Payout.
For example, if adjusted EBITDA performance is below threshold, the Participant
will not receive an Award Payout, even if performance for Revenues exceeds
threshold.


Minimum performance levels must be met or exceeded for both the Revenues and
adjusted EBITDA measures in order to achieve an above-target payout. For
example, if performance is above target for Revenues but below the minimum
performance level for adjusted EBITDA, the Revenues part of the Award will be
capped at the target level (35% of the target opportunity). FCF is not subject
to this minimum performance requirement.


Both segment revenue and contribution margin performance must be at or above
threshold level for the Participant to receive an Award Payout for segment
performance.


Participants can receive segment award payouts even if overall Truven
performance thresholds are not met.


Eligible Earnings
“Eligible Earnings” include a Participant’s base salary paid in calendar year
2013, but do not include payments for any awards, commissions, incentives,
relocation payments, tuition or expense reimbursements, severance payments,
unused vacation paid at termination, or any other benefit payment or award. Any
salary continuation received while on short-term disability or other paid leaves
of absence will be included in Eligible Earnings. (Depending on payroll cycle,
Eligible Earnings may not equal a Participant’s quoted annual salary.)  Outside
of the U.S. and Canada, “Eligible Earnings” are defined as pro-rated salaries in
2013 for the Award Eligible period.


Pro-rated Awards
If a Participant was hired or rehired by Truven Health Analytics between January
1, 2013 and September 30, 2013 that Participant will be eligible to receive a
pro-rated Award Payout based on the Participant’s Eligible Earnings during 2013.








--------------------------------------------------------------------------------



Intra-company Transfers
If a Participant moves from one Plan-eligible position to another with a
different Target Award on or before September 30, 2013, any Award Payout that
Participant receives may be pro-rated based on the time in each position
(transfer date). If a Participant moves from one Plan-eligible position to
another with a different Target Award on or after October 1, 2013, the Award
Payout will be calculated using solely the Financial Performance of the business
the employee transferred from, however, the target percentage will be prorated
based on time in each position (transfer date).


Approval, Certification and Timing of Award Payouts
As soon as practicable after the end of 2013 and before any Award Payouts are
made, our independent auditors (PricewaterhouseCoopers LLP) will review the
relevant calculations.


Award Payouts will be made as soon as administratively practicable after Truven
Health Analytics annual audited financial statements for 2013 are
finalized. Award Payouts will be subject to the approval of the Truven Health
Analytics Board of Directors or its authorized designees.


Award Payouts generally are expected to be made during March 2014.


Effect of Termination or Resignation from Truven Health Analytics
Subject to the terms of any applicable separation agreement, in the event of
termination of a Participant’s employment for any reason other than cause or
voluntary termination:


•    If such termination date occurs between January 1, 2013 and June 30, 2013,
no Award Payout will be made.


•    If such termination date occurs on or after July 1, 2013 but on or before
November 30, 2013, an Award Payment, pro-rated through the date of termination
based on the Participant’s Target Award, will be made to the Participant as soon
as administratively practicable following the Participant’s termination date.


•    If such termination date occurs on or after December 1, 2013, but before
Award Payouts are typically made in or about March 2014, and an Award would have
been earned if the Participant had been in active status at the time of the
payment, an Award Payout will be made in or about March 2014 based upon the
Financial Performance.


•    If such termination date occurs on or after Award Payouts are typically
made in or about March 2014, an Award Payout will be made in or about March 2014
based on the Participant’s Target Award and Financial Performance.


A Participant will not be eligible for an Award Payout if the Participant is
terminated for cause, as determined by Truven Health Analytics. A Participant
will not be eligible for an Award Payout if the Participant voluntarily
terminates employment and the termination date is prior to the payment date in
or about March 2014.








--------------------------------------------------------------------------------



Adjustments
Truven Health Analytics in its sole and absolute discretion, may adjust
Financial Performance (up or down) for items such as acquisitions or disposals,
or if Truven Health Analytics determines that external changes or other
non-recurring or unanticipated business conditions have materially affected the
fairness of the goals or have unduly influenced the ability to meet them.


No Right to Employment
Participation in the Plan or any action taken under the Plan does not give the
Participant a right to continue to be employed by Truven Health Analytics or
interfere in any way with the right of Truven Health Analytics or a subsidiary
to terminate the Participant’s employment at any time for any reason.


Amendments
Truven Health Analytics may amend or terminate the Plan or any of its provisions
at any time and in any way, except that no amendment or termination will
materially and adversely affect any previously-granted Awards to a Participant
unless the Participant provides his or her consent. Notwithstanding the
foregoing, Truven Health Analytics may from time to time amend Awards without
the consent of affected Participants to comply with applicable laws,
regulations, stock exchange rules or accounting rules and to make changes that
do not materially decrease the value of Awards Payouts.


The Plan
2013 Award Payouts are made pursuant to the Plan.


In the event of a conflict or inconsistency between the Plan and these terms and
conditions, the terms of the Plan will prevail.






